DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group II (claims 9-20) in the reply filed on 8/15/22 is acknowledged.
                                         Claim Rejections - 35 USC § 112(b)
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 9 is indefinite in that it calls for puncturing the pod but is silent regarding what portion or the pod spike punctures the pod.  The original specification appears to support only the cutting end (1018) of the inner tube as puncturing the pod, and it is not clear as broadly recited in claim 9 whether Applicant intends somehow for the outer tube or hub to puncture the pod.
            In claim 17, “the mix pod” (line 1) lacks antecedent basis.  Additionally, there is no previous reference to mix or mixing in the parent claim.  Claim 17 is further indefinite in that it is not clear if the “transferring heated water” is just into the pod (which appears to be the intent from the specification) or whether the heated water is transferred through the outer rube to somewhere other than the pod.  Regarding claim 19, it is not clear if “flowing water into the…pod” is a reference to the same step of “transferring heated water” in claim 17.                                                 Allowable Subject Matter
4.        Claims 9-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and, where said claims are dependent, to include all of the limitations of the base claim and any intervening claims.
          The following is a statement of reasons for the indication of allowable subject matter:  
          The prior art of record neither discloses nor teaches the method of operating a pod spike for preparing gelatin-based products and including puncturing a pod with the inner tube of a pod spike, said pod spike comprising all the elements as specifically recited to provide said gelatin-based product within said pod.
                                           

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 10, 2022